         21-03009-hcm
El Paso County            Doc#1-15
               - County Court at Law 6      Filed 05/03/21 Entered 05/03/21 19:21:25 Appendix   Tab 12 2:50
                                                                                         Filed 4/8/2020 Pg 1PM
                                                            of 2                               Norma Favela Barceleau
                                                                                                                                   District Clerk
                                                                                                                                El Paso County
                                                                                                                                2020DCV0914
                                                     CAUSE NO. 2020dcv0914

         WESTAR INVESTORS GROUP, LLC ETA AL                          §                                                  COURT OF
                                                                     §


         ^                                                           §                                    EL PASO COUNTY, TEXAS
                                                                     §

         THE GATEWAY VENTURES, LLC ET AL                             §                                                   «... =
                          Defendant.                                 S                                   COUNTYCOURT AT LAWS
                                                        AFFIDAVIT OF SERVICE

          "Thefollowing came to hand on Mar 17,2020,5:00 pm,

                                      CITATION WITH ATTACHED PETITIONER'S ORIGINAL PETITION,

          and was executed at5996 Ojo de Agua Dr, El Paso, TX 79912 within the county ofEl Paso at 03:14 PM on Thu, Apr 02
          2020, bydelivering a true copyto the within named

                                   THEGATEWAY VENTURES, LLC BY DELIVERING TO MICHAEL DIXSON

          in person, having firstendorsed the date of delivery on same.

          Iam a person over eighteen (18) years of age and Iam competent tomake this affidavit. Iam a resident of the State of
          Texas. Iam familiar with theTexas Rules ofCivil Procedure as they apply to service ofProcess. Iam nota party tothis
          suit nor related oraffiliated with any herein, and have no Interest in the outcome ofthe suit. Ihave never been convicted
          ofa felony orofa misdemeanor Involving moral turpitude. Ihave personal knowledge ofthe facts stated herein and they
          are true and correct."


          My name isCarolina Hernandez, my date ofbirth is12/28/1975, andmy address is12380 Edgemere Blvd SUITE 102
          PMB116, ElPaso, TX 79938, and United States of America. I declare under penalty of perjury that the foregoing is true
          and correct.


          Executed in ElPaso County, State of TX, on April08,2020.




                                                                         Carolina Hernandez
                                                                         Certification Number: PSC#4085
                                                                         Certification Expiration: 07/31/2020
21-03009-hcm Doc#1-15 Filed 05/03/21 Entered 05/03/21 19:21:25 Appendix Tab 12 Pg 2
                                      of 2
